DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8-9, 16, and 20 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.

Response to Amendment
Applicant’s most recent amendments have overcome the claim objections, but not the drawing objections.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Drawings
The drawings are objected to because unlabeled rectangular boxes 81-85, 91-95, and 100 (Figure 4) should be provided with descriptive labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed 

Claim Objections
Claims 1, 8-9, 16, and 20 are objected to.
Claims 1, 9, and 16 are objected to because of the following informalities: 
The language “for the predicting to predict” should be “to predict.”
The language “and dictates a type” should be “and dictating a type.”
Appropriate correction is required.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
Claims 1, 8-9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodkin et al. (WO 2016142351) (“Bodkin”) in view of Karanam et al. (US 20160055420) (“Karanam”) and further in view of Hill (US 7930199) (“Hill”), Potter et al. (US 20110055720) (“Potter”), and Song et al. (US 20140172431) (“Song”).
Regarding claim 1, Bodkin discloses “[a] computer-implemented cognitive state amelioration method (can also be embodied as a system comprising a processor and memory (Bodkin, paragraph 78) or as a computer-readable storage medium storing program instructions (Bodkin, paragraph 6)), the method comprising: 
wearable device detects inputs such as pulse [physiological state], vibration [gestures], audio [speech], and blood pressure [internal state] and consults a wearable device rules database to assign a label such as “depressed,” “anxious,” “angry,” “happy,” etc. [cognitive states] – Bodkin, Figs. 8B and 12, paragraph 61)…, the cognitive state being predicted by comparing the plurality of inputs with labels in a database for categorizing the plurality of inputs to the cognitive state (wearable device rules database includes a list of one or more sensors, one or more rules associated with such sensors, and a location and/or device to which the wearable device database may be sent when the rule is violated; if, for instance, the pulse is less than 45 [input], the system may consider the user to be depressed [label] – Bodkin, paragraph 61; see also Fig. 8B); 
wherein the labels include two types of labels with a first being the negative type of the cognitive state and a second being a neutral or a positive type of the cognitive state that is correlated with the plurality of inputs (labels in wearable device rules database include labels such as “depressed,” “anxious,” and “angry” [negative cognitive states] that could be correlated with pulse and temperature violating certain rules and labels such as “happy” and “surprised” [neutral/positive cognitive states] that could be correlated with the audio violating certain rules – Bodkin, Fig. 8B), …
performing, via a device having physical contact with the user, a first ameliorating action to treat the cognitive state of the user when a result of the comparison with the database is the negative type of the cognitive state (upon determining that a user is experiencing elevated levels of stress [negative cognitive state] as a result of wearable device sensor readings that indicate the user’s pulse is higher than average, the robotic companion may make a purring sound [ameliorating action] to attempt to calm the user – paragraph 38; actions may also include rubbing against the user’s leg or “licking” the user’s face [physically contacting the user] – Bodkin, paragraph 41), …; and 
learning a value of an effectiveness of the first ameliorating action for treating the negative type of the cognitive state for the predicting to predict a different cognitive state, thereby to dictate a different 1 by increasing the value of the effectiveness (reassessing after making the purring sound may entail determining that the user is still experiencing high levels of stress [i.e., that the ameliorating action was ineffective] given the results of the comparison of the user’s blood pressure or other sensed physiological characteristic readings with one or more rules [difference in BP readings before and after purring is an effectiveness value here, and to the extent that the BP returns to normal ranges after the different ameliorating action is performed, the BP difference/effectiveness value is increased]; the robotic companion may then perform a different action such as jumping, meowing, or wagging its tail, among others [different ameliorating action] – Bodkin, paragraph 38; if the current model identifies the user as being depressed but the user enthusiastically plays fetch with the robotic companion, the sensor data and other physiological parameters that led to the initial conclusion may be labeled “not depressed” [different cognitive state] as a new training example – id. at paragraph 63 [in this case, playing the game of fetch is ineffective in treating the user’s depressed state because the user was not depressed in the first place]),
wherein the learning further adjusts the first ameliorating action when the value of the effectiveness is less than a threshold value by adjusting labels in a database that are a basis for predicting the cognitive state, thereby to cause the second ameliorating action to be performed when the cognitive state is predicted a second time (reassessing after making a purring sound [predicting the cognitive state a second time] may entail determining that the user is still experiencing high levels of stress given the results of comparison of the user’s blood pressure with one or more rules (e.g., above or below a certain level) [difference in BP readings before and after purring is an effectiveness value here, and to the extent that the BP is still outside normal ranges after the purring, the effectiveness fails to achieve a threshold value]; the robotic companion may then perform a second action different from the first such as jumping [different ameliorating action], meowing, or wagging its tail [second different ameliorating action] – Bodkin, paragraph 38; if a current model identifies a user as being depressed, the robotic companion begins to play fetch with the user, and the user is then sensed not to be depressed, the sensor data and other physiological parameters that led to the initial conclusion may be labeled as a new training example [i.e., the labels may be adjusted because the fetch game was not effective in ameliorating a nonexistent depressed state] – id. at paragraph 63; wearable device rules database includes a set of labels that are transmitted to the robotic companion when a rule is violated (e.g., if a pulse is less than 45, the system may consider the user to be depressed) – id. at paragraph 61)…;
wherein when the second ameliorating action is performed, the label of the cognitive state is adjusted such that the adjusted label of the cognitive state is correctly predicted a second time (Bodkin Fig. 13 shows that program files 1, 2, and 3 are run for pre-selected amounts of time, and if after running all three program files the sensor readings are still outside the rules, the activity of the robotic companion is changed; if that second activity results in sensor readings that are within the rules, the system runs the program file for a predetermined additional amount of time and returns to the robotic companion interactive software (see Fig. 11A); Fig. 8B shows that whether the sensor readings are outside the rules determines the label; for instance, if the user’s pulse initially reads as 40, the label “depressed” would initially be applied to the user, and in accordance with Figs. 11B and 13, the system would run through three “meow” program files, and if after exhausting all three the user’s pulse is still below 45, the system would switch to, say, “purr,” and if purring brings the user’s pulse above 45, the system would then label the user as “not depressed” [correct prediction of adjusted label]).”
Bodkin appears not to disclose explicitly the further limitations of the claim.  However, Karanam discloses that “an internal state status of a user [is] received from a second user (health module may acquire health data of a user through input by a caregiver or informant, for example a doctor, nurse, family member, teacher, friend, etc.; informant may enter assessments of and observations on a user’s health state (e.g., observations regarding his/her mood, behavior, symptom severity, etc.) – Karanam, paragraph 109)….”
Bodkin and Karanam both relate to predictive modeling of user health and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bodkin to allow a second user to input data on a first user’s internal state, as disclosed by Karanam, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would increase the confidence of the system’s predictions by allowing it to accept data from more reliable sources when the first user is a poor historian or otherwise unable to communicate effectively with the system.  See Karanam, paragraph 109.
Hill discloses “predicting a cognitive state of a user based on … a relation of a user to a cohort of users (method of promoting a consumer reaction to a stimulus involves recording facial expressions and eye positions of a human subject while exposed to a stimulus throughout a time period, coding recorded facial expressions to emotions, and reporting the coded emotions – Hill, abstract; emotional values may be reported for segmented groups of the participants (e.g., men vs. women or those who had purchased an advertised product vs. those who had not purchased the advertised product before) – id. at col. 15, ll. 40-67)….”
Bodkin, Karanam, and Hill all relate to predictive modeling of users and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bodkin and Karanam to predict the user’s cognitive state based on the cohort to which he belongs, as disclosed by Hill, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow for a more granular view of the prediction than if the predictions were not categorized by cohort.  See Hill, col. 15, ll. 40-67.
Neither Bodkin, Karanam, nor Hill appears to disclose explicitly the further limitations of the claim.  However, Potter discloses that “the ameliorating action includes causing a piece of furniture to perform a therapeutic squeeze of the user (massage chair [furniture] may apply a pinching massage [squeeze] to the user’s upper left shoulder when the user sits in the massage chair – Potter, paragraph 54).”
See Potter, paragraph 54.  Furthermore, an ordinary artisan before the effective filing date could look to Potter as an alternative means of relaxing the user using the method disclosed by Bodkin/Karanam/Hill.  An ordinary artisan could merely substitute the robotic companion disclosed by Bodkin (as modified by Karanam and Hill) with the piece of furniture disclosed by Potter as the physical object tasked with providing the ameliorating action, with predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Song discloses that “each of the labels carries a weight with the label that associates a degree or severity of the cognitive state (an emotion coordinate graph can have an axis relating to an emotional valence ranging from -1 (sad) to +1 (happy) and an axis relating to emotional arousal [degree of cognitive state] ranging from -1 (bored) to +1 [weight] (aroused) [label] – Song, paragraphs 26-27 and Figs. 2A-B); [and] …
the first ameliorating action [is] paired with the degree or the severity of the cognitive state and dictates a type of the first ameliorating action according to the degree or the severity of the cognitive state (music playing system plays music based on speech emotion recognition – Song, abstract; voice data are analyzed to obtain an emotion coordinate of the voice data, and a song emotion coordinates closest to the current emotion coordinate and a target emotion coordinate are found; the system then plays songs along a line from the first song emotion coordinate to the destination song coordinate to cheer up the user [ameliorating action] – id. at Fig. 3 [so that the valence/degree of the user’s current cognitive state dictates the emotional valence of the first song played]; see also Figs. 4A-B)….”
Song and the instant application both relate to automatic detection and improvement of a user’s emotional states and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bodkin, Karanam, See Song, paragraphs 7, 13.

Claim 9 is a computer program product claim corresponding to method claim 1 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 16 is a system claim corresponding to method claim 1 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 8, Bodkin, as modified by Karanam, Hill, Potter, and Song, discloses that the system is “embodied in a cloud-computing environment (implementations may be practiced in distributed and cloud computing environments – Karanam, paragraph 107).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bodkin, Hill, Potter, and Song to embody the system in a cloud computing environment, as disclosed by Karanam, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow relevant data to be accessed more easily without resorting to local data stores that may not necessarily be accessible.  See Karanam, paragraph 107.

Claim 20 is a system claim corresponding to method claim 8 and is rejected for the same reasons as given in the rejection of that claim.

Response to Arguments
Applicant's arguments filed January 27, 2021 (“Remarks”) have been fully considered but they are, except as rendered moot by the introduction of a new ground of rejection, not persuasive.

Applicant then argues that Bodkin does not teach analyzing whether the ameliorating action is effective and changing a label based thereon because “in Bodkin, if playing fetch doesn’t work and a different activity [is] performed ([e.g.,] fishing), the label would be changed.  Bodkin does [not] teach this feature.”  Remarks at 9 (emphasis deleted).  However, aside from this statement being internally inconsistent because it appears to suggest both that Bodkin does teach the limitation and that it does not, the disclosure of Bodkin belies the assertion that the limitation is not taught therein.  As noted in the rejection, Bodkin’s Figure 13 discloses a loop in which three program files of the robotic companion are run [ref. chars. 1305, 1320, 1335], and after each run of each program file the sensor readings of the user’s wearable device are measured to determine if they are still out of bounds (in other words, if the user is still suffering from an adverse cognitive state) [ref. chars. 1310, 1325, 1340].  If three attempts by the robotic companion to change the user’s state fail, the companion changes the activity [ref. char. 1350] and the cycle repeats.  However, if the second action changes the user’s state, the companion merely continues to perform the second action [ref. chars. 1315, 1130, 1345].  Note further that Figure 8B shows that the label designating the user’s state is based on the sensor readings of the wearable device and that in-bounds values of the sensor readings do not trigger labels such as “depressed,” “anxious,” sad,” etc.  Taken together, the two figures show that to the extent that the second action is successful, the label originally applied to the user’s cognitive state is no longer applicable, or in other words, the value of the label changes and is correctly predicted not to correspond to any of the labels associated with negative cognitive states.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.C.V./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The relationship between the “predict[ing] a different cognitive state” and the “learning an effectiveness of the ameliorating action” is not clear here.  Examiner interprets the limitation to mean that the system determines that the ameliorating action is ineffective in at least some cases at least in part because it incorrectly predicted the cognitive state that prompted the system to choose the ameliorating action.